       Case 1:11-cr-00026-LJO Document 657 Filed 06/01/20 Page 1 of 2

 1
      Barbara Hope O’Neill #102968
 2    Attorney at Law
      Post Office Box 11825
 3    Fresno, California 93775
      Telephone: (559) 459-0655
 4    Fax: (559) 459-0656
 5    Attorney for Carlyle Lee Cole
 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        CASE No: 1:11-cr-00026 NONE

12                          Plaintiff,                 STIPULATION RE
                                                       CONTINUANCE OF BRIEFING
13                                                     ON COMPASSIONATE RELEASE
      Carlyle Lee Cole,                                MOTION
14
                                                       Courtroom: Five
15                          Defendant.                 (Hon. Dale A. Drozd)

16

17
        Counsel for Carlyle Lee Cole and Assistant United States Attorney Henry Carbajal III, jointly
18
     stipulate as following regarding a continuance of the briefing on the motion for compassionate
19   release.
20         1.   Defendant shall file any supplement motion for compassionate release on or before
21              June 8, 2020.

22         2. The United States shall file any opposition to defendant Cole’s motion on or before
                June 19, 2020.
23
           3. Defendant Cole shall file any reply to the United States’ opposition on or before June
24
                29, 2020.
25

26         IT IS SO STIPULATED.
27

28
                                                       1
       Case 1:11-cr-00026-LJO Document 657 Filed 06/01/20 Page 2 of 2

 1   May 29, 2020                                    Respectfully submitted

 2

 3                                                 /s/Barbara Hope O’Neill
                                                   Barbara Hope O’Neill
 4                                               Attorney for Carlyle Lee Cole

 5

 6                                                s/s Henry Z. Carbajal III
                                                    Henry Z. Carbajal III
 7                                                Assistant United States Attorney
 8

 9
                                             ORDER
10

11        Good cause appearing, the stipulation is ADOPTED.
12
     IT IS SO ORDERED.
13
        Dated:      June 1, 2020
14                                               UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
